Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 05/06/2021.  As directed by the amendment: new claims 69-72 have been added.  Thus, claims 1-23, 26-28, 31-34 and 69-72 are presently pending in this application and are in condition for allowance.
EXAMINER' S AMENDMENT
2.	An examiner’s amendment to the record appears below.
3.	Claims 26 and 27 now depend from claim 1. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
REASONS FOR ALLOWANCE
Claims 1-23, 26-28, 31-34 and 69-72 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “the PDGF is present as a solution comprising PDGF, the concentration of PDGF in the solution is about 0.1 mg/ml to about 2.0 mg/ml” and “mechanically stabilizing the tendon by suturing the tendon or ligament with sutures, where the sutures comprise PDGF” as set forth in claim 1. 
A method for treatment of a tendon injury not involving bone comprising the steps of administering to an affected site a composition comprising a biocompatible porous matrix and PDGF, the PDGF in a solution form having a concentration of 0.1 mg/ml to about 2.0 mg/ml, where the matrix has a porosity of 80% and at least 50% of the PDGF is released within about 24 hours after administration and mechanically stabilizing the tendon by suturing the tendon or ligament with sutures, where the sutures comprise PDGF, has not been found anticipated by or obvious over any prior art including the closest prior art of Ma et al. (2008/0317816) and Murray et al. (2004/0059416).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774now